UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1433


KHUSRO AFAQ MANSOOR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 11, 2013               Decided:   January 17, 2013


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Aroon Roy Padharia, Washington, D.C. for Petitioner. Stuart F.
Delery, Acting Assistant Attorney General, William C. Peachey,
Assistant Director, Ada E. Bosque, Senior Litigation Counsel,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Khusro Afaq Mansoor, a native and citizen of Pakistan,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)          finding       him        removable          under        8       U.S.C.

§ 1227(a)(2)(A)(i)           (2006)    as    an    alien          convicted       of       a   crime

involving moral turpitude.                 For the reasons discussed below, we

dismiss the petition for review.

            In 2010, Mansoor was convicted in the Juvenile and

Domestic Relations Court of Fairfax County, Virginia, of assault

and    battery    of    a    family    member      and          malicious    destruction          or

damage of a telephone with the intent to prevent another person

from    summoning      law    enforcement.             In       its    decision,       the     Board

found    Mansoor       removable      based       on    his        malicious       destruction

conviction       and   thus    “[found]       it       unnecessary          to    address        the

immigration      consequences         of    [Mansoor]’s               domestic    assault        and

battery conviction.”

            Mansoor raises three claims in his brief before this

court:     (1) the Board erred by failing to apply Va. Code Ann.

§ 19.2-264.2       (2008)       in     determining               whether     his       malicious

destruction       conviction         constituted            a     crime     involving          moral

turpitude; (2) the immigration judge committed reversible error

in finding that Mansoor’s conviction for assault and battery

against a family member qualified as a crime involving moral

turpitude; and (3) the immigration judge committed reversible

                                              2
error in finding that Mansoor’s two convictions, taken together,

constituted two crimes involving moral turpitude that did not

arise from a single scheme of criminal misconduct.

           We have thoroughly reviewed the parties’ briefs and

the   administrative        record     and    conclude        we   are      without

jurisdiction to consider Claim 1.            Mansoor failed to exhaust his

administrative remedies by presenting this claim below.                      See 8

U.S.C. § 1252(d)(1) (2006); Massis v. Mukasey, 549 F.3d 631, 638

(4th Cir. 2008).         As for Mansoor’s remaining claims, we find

that they fail to properly address the basis for the Board’s

decision; the Board expressly declined to reach the immigration

consequences      of     Mansoor’s     domestic        assault     and      battery

conviction.

           Accordingly, we dismiss the petition for review.                     We

dispense   with      oral   argument    because        the    facts   and    legal

contentions    are     adequately    presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                              PETITION DISMISSED




                                       3